PER CURIAM:
Claimant is a psychiatric aide at Huntington State Hospital. On March 25, 1982, she was helping to transport patients from Huntington, using a State-owned car. The car developed mechanical problems and was taken to the Department of Highways garage at Crawley, West Virginia. The car was serviced and the parties continued on their travel. When claimant left the car, the back of her nurse’s uniform was covered with oil and grease. She testified that this had not been present prior to stopping at the garage, and that two mechanics had test-driven the car after making the repairs. Claimant’s witness, Kermit L. Sargent testified that both mechanics were “filthy dirty.” The cost of the uniform was approximately $38.00. The Court believes that the negligence of respondent’s employees in failing to adequately protect the car seats proximately caused the claimant’s damage.
Award of $38.00.